Exhibit 10.1

August 3, 2015

Mr. Greg M. Schwartz

Zillow Group, Inc.

1301 Second Ave., Floor 31

Seattle, WA 98101

Re: Amended and Restated Bonus Letter Agreement

Dear Greg:

This amended letter agreement (“Agreement”) amends and restates in its entirety,
as of the date set forth above, that letter agreement previously entered into by
and between you and Zillow Group, Inc., a Washington corporation (the
“Company”), effective as of January 1, 2015 (the “Effective Date”).

1. Purpose. The purpose of this Agreement is to set forth the terms and
conditions governing your opportunity to earn annual cash-based awards based on
achievement of identified revenue measures described below. The bonus
opportunities granted under this Agreement are intended to be cash-based awards
under Section 12 of the Zillow Group, Inc. Amended and Restated 2011 Incentive
Plan, as amended and/or restated from time to time (the “Plan”).

2. Term. This Agreement is effective as of the Effective Date and shall remain
in effect until the earlier of its termination by the Compensation Committee of
the Board of Directors (the “Compensation Committee”), subject to Section 9
hereof, or your termination of employment or service with the Company (the
“Term”). This Agreement does not guarantee your employment, the terms of which
continue to be governed by your employment agreement with the Company.

3. Elements of the Bonus Opportunity. You will be eligible to earn annual cash
bonuses (each, a “Bonus”) in the amounts and based on achievement of the
performance metrics and during the performance periods set forth below:

 

  a. Total Revenue Bonus: You will be eligible to receive a $50,000 semi-annual
Bonus based on targeted Company total revenue during the applicable performance
periods (“Total Revenue”). Total Revenue will be calculated under U.S. generally
accepted accounting principles except as otherwise provided herein. The
Compensation Committee will annually approve Total Revenue targets for each of
the performance periods January 1 through June 30 and July 1 through
December 31. No amount will be paid with respect to a six-month period if the
Total Revenue target is not achieved for such period; provided, however, that if
at least 95% of the Total Revenue target is achieved for a six-month period, the
Compensation Committee may, in its discretion, approve a Bonus payment of less
than the full amount of the target Bonus for such period. The amount of the
Bonus for a six-month period will increase on a straight percentage basis to the
extent Total Revenue exceeds Total Revenue target. Any Bonus payments will be
calculated and paid as soon as practicable following completion of the
applicable six-month period but in any event by no later than 74 days after
completion of such period.



--------------------------------------------------------------------------------

  b. Agent Revenue Bonus: You will be eligible to receive a $25,000 semi-annual
Bonus based on targeted Agent Revenue during the applicable performance periods.
“Agent Revenue” will be calculated as revenue from Zillow Premier Agent and
Trulia agent products. The Compensation Committee will annually approve the
targeted Agent Revenue for each of the performance periods January 1 through
June 30 and July 1 through December 31. No amount will be paid with respect to a
six-month period if the revenue target is not achieved for such period;
provided, however, that if at least 95% of the Agent Revenue target is achieved
for a six-month period, the Compensation Committee may, in its discretion,
approve a Bonus payment of less than the full amount of the target Bonus for
such period. The amount of the Bonus for a six-month period will increase on a
straight percentage basis to the extent that generated revenue exceeds target.
Any Bonus payment will be calculated and paid as soon as practicable after the
end of the applicable six-month period but in any event by no later than 74 days
after completion of such period.

 

  c. Other Real Estate Revenue Bonus: You will be eligible to receive a $25,000
semi-annual Bonus based on targeted other real estate revenue (i.e., revenue
generated by Rentals, StreetEasy, and Diverse Solutions) during the applicable
performance periods. The Compensation Committee will annually approve the
targeted other real estate revenue for each of the performance periods January 1
through June 30 and July 1 through December 31. No amount will be paid with
respect to a six- month period if the revenue target is not achieved for such
period; provided, however, that if at least 95% of the targeted Other Real
Estate Revenue is achieved for a six-month period, the Compensation Committee
may, in its discretion, approve a Bonus payment of less than the full amount of
the target Bonus for such period. The Bonus payment for a six- month period will
increase on a straight percentage basis to the extent that generated revenue
exceeds target. Any Bonus payment will be calculated and paid as soon as
practicable after the end of the applicable six-month period but in any event by
no later than 74 days after completion of such period.

 

  d. Calculation of Revenue and Compensation Committee Certification. For each
of the performance metrics set forth above, the following will be excluded from
the calculation of the applicable revenue measure: (a) revenue generated by
Market Leader; and (b) fair value-based purchase accounting adjustments for
deferred revenue (if any). At the conclusion of a performance period and prior
to the payment of any Bonus for a performance period, the Compensation Committee
will certify in writing the extent to which the performance goals applicable for
the performance period were achieved or exceeded, the final amount of the Bonus
payable to you with respect to such period, and any other material terms.

 

  e. Continued Employment. Payment of any Bonus under this Agreement is subject
to your continued employment or service to the Company on a full-time basis
through the last day of each applicable performance period (i.e., the six-month
period over which performance for a Bonus payout is measured). Bonuses will be
paid in cash in a single, lump sum payment, subject to applicable payroll taxes
and tax withholding.



--------------------------------------------------------------------------------

  f. Dollar Limitations. The total Bonus payouts under this Agreement shall not
exceed $2,000,000 in any calendar year.

4. Recoupment. In the event that revenue upon which a Bonus was calculated is
determined to have been overstated as a result of your misconduct, you will be
required to reimburse the Company for any Bonus payment received based upon such
revenue and will not be eligible to receive any Bonus payment otherwise accrued
but unpaid based upon such revenue. Recoupment of any Bonus shall otherwise be
required to the extent required by applicable law or the terms of a Company’s
clawback policy, as then in effect and as it may be amended from time to time
(the “Policy”), to the extent that the Policy applies to such Bonus.

5. Assignment. This Agreement is personal to you and cannot be assigned by you.
All of the terms and provisions of this Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

6. Administration. The Compensation Committee will administer this Agreement.
You understand that the Compensation Committee may adjust revenue targets or
other terms set forth herein as a result of acquisitions, divestitures, or other
extraordinary events or conditions during a calendar year. Subject to the last
sentence of this Section 6, the Compensation Committee further may adjust the
Bonus amounts set forth in Section 3 of this Agreement for calendar years 2016
and beyond, in its discretion. Any determinations made by the Compensation
Committee with respect to this Agreement and any payouts thereunder will be
final and binding on you. Notwithstanding anything to the contrary in this
Agreement, in the event the Compensation Committee specifies that bonus
opportunities for a performance period under this Agreement are governed by
Section 16 of the Plan, the Compensation Committee shall have the power to
administer this Agreement in a manner intended to ensure that this Agreement
satisfies all requirements for “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code and any successor provision thereto.

7. Applicable Law. This Agreement will in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the State of Washington, without regard
to any rules governing conflicts of laws.

8. No Trust or Fund. Each Bonus that may become payable under this Agreement
will be paid solely from the general assets of the Company. Nothing in this
Agreement should be construed to create a trust or to establish or evidence your
claim of any right to payment of a Bonus other than as an unsecured general
creditor with respect to any payment to which you may be entitled.

9. Amendment. The Compensation Committee reserves the right to unilaterally
amend, modify or terminate this Agreement at any time, except that any such
amendment (other than amendments or adjustments permitted by Section 6 of this
Agreement and, for the avoidance of doubt, Section 16 of the Plan), modification
or termination may not, without your written consent, materially adversely
affect your rights with respect to any six- month period for which the
Compensation Committee has previously approved revenue targets pursuant to
Section 3 of this Agreement. Notwithstanding the foregoing, the Compensation
Committee may amend this Agreement at any time as it deems necessary or
desirable to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement, on and as of the Effective Date,
constitutes the entire agreement between the Company and you with respect to the
subject matter hereof, and all prior or contemporaneous oral or written
communications, understandings or agreements between the Company and you with
respect to such subject matter (including, without limitation, the Letter
Agreement dated June 16, 2014 by and between you and the Company (the “2014
Letter Agreement”)) are hereby superseded in their entirety, except as otherwise
provided herein. For the avoidance of doubt, the 2014 Letter Agreement shall be
deemed terminated as of the Effective Date, provided, however, that those
provisions of the 2014 Letter Agreement that must survive in order to give
proper effect to their intent shall survive such termination. This Agreement may
be executed in counterparts.

11. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first set forth above.

 

GREG M. SCHWARTZ     ZILLOW GROUP, INC.

/s/ Greg M. Schwartz

   

/s/ Spencer M. Rascoff

    Print Name:   Spencer M. Rascoff     Title:   Chief Executive Officer